MEMORANDUM *
Even if the district court had erred in excluding evidence of the victim’s prior false allegation and in allowing evidence of uncharged sexual acts, the error would have been harmless. Whatever the jury may have thought about the victim’s truthfulness, Saunders admitted to the sexual *620acts to a tribal investigator. In addition, other witnesses testified that Saunders confessed to sexually abusing the victim.
The district court approved both a downward departure under the U.S. Sentencing Guidelines Manual and two enhancements. Saunders challenges the latter in light of Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and the United States cross-appeals the former. We will address these issues after the Supreme Court decides United States v. Booker, — U.S. -, 125 S.Ct. 11, 159 L.Ed.2d 838 (2004) (order granting certiorari), and United States v. Fanfan, — U.S. -, 125 S.Ct. 12, 159 L.Ed.2d 838 (2004) (order granting certiorari). Cf. United States v. Castro, 382 F.3d 927, 929 (9th Cir.2004).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.